Citation Nr: 0610068	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1978 to 
February 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2005 the Board remanded the case to the RO for 
further development, which was done.  However, review of the 
file indicates that additional development is indicated.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

Pursuant to the March 2005 remand the veteran was accorded a 
VA examination for disability evaluation purposes, which was 
done in April 2005.  According to the examiner,  the 
veteran's in-service injury (which the examiner characterized 
as a fall from a standing height), was unlikely to have 
caused the veteran's current back problems.  The examiner 
advised that the standing height fall was a "low energy" 
mechanism, and that the ensuing injury, which the examiner 
identified as a back sprain, was a "fairly minor trauma."  
The examiner went on to state that in the majority of cases 
people recovered very well from this type of injury.  The 
examiner also noted that the veteran had been involved in a 
car accident after his military service, which the examiner 
explained was a "higher energy" mechanism, and therefore a 
more likely source, of the veteran's current back pain.

The veteran has submitted several medical opinions in support 
of his claim, most recently an opinion dated in February 2006 
from W. Kilgus, M.D.  However, none of the opinions from the 
private physicians addressed evidence reflecting back injury 
sustained in post-service automobile accidents.  The record 
also contains evidence that the veteran has filed for Social 
Security and Workers' Compensation benefits.  A new 
examination based on a complete review of the veteran's 
medical history is therefore required.
Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide information concerning any Workers' 
Compensations claim filed either by him or 
on his behalf.  Upon receipt of this 
information, if any, the RO should obtain 
disposition information and copies of 
medical records regarding any such claim.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for Social 
Security benefits.  This should include the 
decision, as well as all of the medical 
records relied upon concerning that claim.  

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for an 
examination by an appropriate specialist to 
determine the likelihood that the January 
1979 in-service incident is responsible for 
the veteran's current complaints regarding 
his back.  The claims file must be made 
available to, and reviewed by, the 
examiner.  The examiner should review 
service medical records concerning the 
January 1979 incident and elicit a detailed 
history from the veteran as to the 
following:

*	his in-service and post-service 
symptoms, as well as all treatment he 
sought for such symptoms after his 
release from service; 

*	the 1982, 1993, 1999, and 2001 motor 
vehicle accidents and all treatment 
the veteran sought for injuries 
sustained in these accidents; and

*	the veteran's post-service work 
history.

The examiner should consider this 
information in relation to the veteran's 
current back complaints and offer an 
opinion as to whether there is a 50 percent 
probability or greater that the veteran's 
current back disorder is related to the 
January 1979 incident.  The examiner must 
consider the numerous opinions issued by 
the veteran's private treating physicians, 
and address any contrary opinions.  

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned for appellate 
review, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

